                1         Marquis Aurbach Cof~ng
                          Nick D. Crosby, Esq.
               Z          Nevada Bar No. 8996
                          Tom. W. Stewart, Esq.
               3          Nevada Bar No. 142$0
                          10001 Park Run Drive
               4          Las Vegas, Nevada 89145
                          Telephone:{702) 382-0711
               S          Facsimile:(702)3$2-5816
                          ncrosby@maclaw.com
               6          tstewart@maclaw.com
                            Attorneys for LVMPD Defendants
               7
                                                  UNITED STATES DISTRICT COURT
               8
                                                         DISTRICT OF NEVADA
               9
                          ~ AMANDA LEA SEXTON,                                        Case Number:
              10                                                                 2:16-CV-02289-RFB-VCF
                                                      Plaintiff,
~             11                                                                     AMENDED
                                 vs.                                        STIPULATION AND ORDER FOR
~      ~ 12                                                                  DISMISSAL WITH FREJUDICE
O      ~, ~ 3 ~ COUNTY OF CLARK,ET AL.,
       °°
V ~~
W '~ i
     pp N           ',.
                                          Defendants.
U ~,~p 14'
   ~~
~ ~~`~ u.. 15        Defendants, the Las Vegas Metropolitan Police Department, Sheriff Lombardo,
~~"~~
`~ o > Q 16 ~ Qfficer Franc Cadet, and Officer Charles Yannis (collectively, the "LVMPD defendants"),
F+M ~ ^^~ M

              ~~          by and through their counsel of record, Nick D. Crosby, Esq. and Tom W. Stewart, Esq., of
              18 the law firm of Marquis Aurbach Coffing; Defendants J. Chavez, R. Robinson, Ryan
              19) Adams, John Gregg, and Anthony Niswonger, (collectively, the "Henderson defendants"),

              2Q thrpugh their attorney Nancy D. Savage, Assistant City Attorney for the City of Henderson;
              21          Naphcare, Nurse Ashley, and L. Williamson (collectively, the "Naphcare defendants"); and
              22 Amanda Lea Sexton, Plaintiff in proper person, hereby stipulate and agree to the fallowing:

              23                 1.     Plaintiff's Third Amended Complaint in the above-referenced case, ~
              24 ECF No. 8, and any and all claims asserted against any and all defendants in this action,

              2S including those. not explicitly listed above, shall be dismissed with prejudice; and
              26

              27
                                                                   Page 1 of 3
                                                                                    MAC:14687-]21 3754216 1 6/4/2019 3:23 PM
                               2.     Each party shall bear its own attorney fees and costs.
                    2 Dated this 4th day of June, 2019                 Dated this 4th day of June, 2019
                    3 AMANDA LEA SEXTON                                MARQUIS AURBACH COFFING
                    4
                      By: Isl Amanda Sexton                            By: Isl Tom W. Stewart
                    5     Amanda Lea Sexton                                Nick D. Crosby, Esq.
                          2700 State Route 76, Apt 23                      Nevada Bar No. 8996
                    6
                          Willow Springs, MO 65793                         Tom W. Stewart, Esq.
                    7     PlaintiffPro Se                                  Nevada Bar No. 14280
                                                                           10001 Park Run Drive
                    8                                                      Las Vegas, Nevada 89145
                                                                           Attorneys for the L VMPD defendants
                    9
                        Dated this 4th day of June, 2019               Dated this 4th day of June, 2019
                   10
                        SCHUERING ZIMMERMAN & DOYLE, CITY OF HENDERSON
c..?               ll   LLP
ffi             :s
                   12                                            By: Isl Nancy Savage
0               �     By: Isl  Chad C. Couchot                       Nancy Savage, Esq.
U 'l)N 13
       <!,)'tj-�          Chad C. Couchot, Esq.                      Assistant City Attorney
= ·E�M
U o':?2 14                Nevada Bar No. 12496                       Nevada Bar No. 392
< Jl;                     400   University A venue                   240 Water Street, MSC 144
� t �e ;1 15              Sacramento, CA 95825                       Henderson, Nevada 89015
::> '.: �::               Attorney for the Naphcare defendants       Attorney for the Henderson defendants
<
oo-�&i
        § � s> 16                                           ORDER
-         ....lf')
                    7
               � 1            IT IS SO ORDERED. The Clerk of the Court is instructed to close this case.
�
.....,.            18
                              DATED this 5th day of June, 2019.
                   19
                                                            RICHARD F. BOULWARE, II
                   20                                       UNITED STATES DISTRICT JUDGE
                   21 Respectfully Submitted By:
                   22 MARQUIS AURBACH COFFING
                   23
                        By: Isl Tom W. Stewart
                   24        Nick D. Crosby, Esq.
                             Nevada Bar No. 8996
                   25        Tom W. Stewart, Esq.
                             Nevada Bar No. 14280
                   26        10001 Park Run Drive
                             Las Vegas, Nevada 89145
                   27        Attorneys for the LVMPD defendants

                                                               Page 2 of 3
                                                                                    MAC: 14687-121 3754216_1 6/4/2019 3:23 PM
                     1                             CERTIFICATE OF SERVICE
                 2          I hereby certify that I electronically filed the foregoing AMENDED
                 3 STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE with the Clerk

                 4 II of the Court for the United States District Court by using the court's CM/ECF system on the

                 5 ~) 4th day of June, 2019.
                 6                  I further certify that all participants in the case are registered CM/ECF users
                 7 and that service will be accomplished by the CM/ECF system.
                 8          ~       I further certify that some of the participants in the case axe not registered
                 9 CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,

                10 or have dispatched it to a third party commercial carrier fox delivery within 3 calendar days

t,7             ~1' to the fallowing non-CM/ECF participants:
z
                12                                      Amanda Lea Sexton
O        °°                                          2700 State Route 76, Apt 23
V       ~~ 13                                        Willow Springs, MO 65793
      N ,~„ M
                                                           PlaintiffPao Se
U~°N 14 cV p
           M
f~G `~'~
      d


~ ~~w1S
      a ~~

~o~s' ~6
                                                                                c----~"                              \

va --~ ~~ M                                                       An employee of Marquis Aurbach Cuffing
M

          0 17
          u

                18
                19'

                2Q
                21

                22

                23
                24

                25
                26
                27
                                                             Page 3 of 3
                                                                                 MAC:14687-121 3754216_1 6/4!2019 323 PM ~
